Title: From Alexander Hamilton to Samuel Smith, 19 September 1794
From: Hamilton, Alexander
To: Smith, Samuel


War department, Sept: 19, 1794
Sir,
I have had the pleasure of receiving your two letters of the 16th: instant. The circumstances they announce are upon the whole satisfactory. The zeal which has been called forth by the threatened attack upon the magazine at Frederick is in the highest degree commendable and is an earnest of the ultimate reliance which may be placed on the principles of good Order in our Country. As circumstances unfold every where they become more and more encouraging.
One thousand pair Shoes have been ordered to Frederick Town to take your Orders. More will follow.
I mentioned to you in a former letter the detachment of a Lieutenant and forty men, Continentals, destined as an Escort of the Artillery for the Virginia and Maryland Militia. I have added a Cornet and sixteen Dragoons. Lieutenant Bissell commands. You may if you please detain these as a part of your brigade though it was the original intention that they should join the companies from which they have been detached at Bedford.
